SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated August 28, 2013 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications Reports Second Quarter 2013 Results PARTNER COMMUNICATIONS REPORTS SECOND QUARTER 2013 RESULTS1 OPERATIONAL EFFICIENCY LED TO A REDUCTION OF NIS EXPENSES COMPARED TO THE SECOND QUARTER LAST YEAR FREE CASH FLOW BEFORE INTEREST PAYMENTS2IN THE SECOND QUARTER TOTALED NIS 287 MILLION CAPITAL INVESTMENTS IN THE SECOND QUARTER TOTALED NIS 122 MILLION Q2 2013 Highlights (compared with Q2 2012) · Total Revenues: NIS 1,130 million (US$ 312 million), a decrease of 21% · Service Revenues: NIS 950 million (US$ 263 million), a decrease of 22% · Operating Expenses (OPEX)3including cost of equipment sold: NIS 871 million (US$241million), a decrease of 16% · Operating Expenses (OPEX) 3: NIS 700 million (US $193 million), a decrease of 18% · Adjusted EBITDA4: NIS 280 million (US$ 77 million), a decrease of 34% · Adjusted EBITDA Margin: 25% of total revenues compared with 30% · Net Profit: NIS 20 million (US$ 6 million), a decrease of 83% · Net Debt: NIS 3,446 million (US$ 952 million), a decrease of NIS 763 million · Free Cash Flow (before interest): NIS 287 million (US$ 79 million), a decrease of 8% · Cellular ARPU: NIS 83 (US$ 23), a decrease of 18% · Cellular Subscriber Base: approximately 2.92 million at quarter-end, a decrease of 6% Rosh Ha’ayin, Israel, August 28, 2013 – Partner Communications Company Ltd. (“Partner” or the “Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended June 30, 2013. 1The financial results presented in this press release are unaudited financial results 2Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 3Operating expenses include cost of service revenues, and selling, marketing and administrative expenses, and exclude depreciation and amortization and impairment charges. 4For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” on page 16 below. 2 Commenting on the second quarter 2013 results, Mr. Haim Romano, Partner's CEO, said: “The results of the second quarter of 2013 continue to reflect, on the one hand, the ongoing impact of the competition in the market and, on the other hand, our investment in the Company's key assets: high quality customer service, technological advancement and the most advanced network. At the same time, we are adjusting our business operations, our marketing approach and the cost structure of the Company, measures which resulted in a decline of NIS 153 million in the Company's operating expenses compared to the second quarter of 2012. During the quarter, we continued to invest in enhancing the quality of the cellular network (Orange ultranet), which includes: sharp and clear voice quality using HD voice technology, enabling extended battery life by up to approximately 40 percent, the fastest browsing speed in Israel and advanced 4G services (LTE ready services). The Company continues to improve and develop its IT and data systems and provides service solutions which are intuitive and user friendly in the digital space. The Company's investments totaled this quarter approximately NIS 122 million. Furthermore, the Company launched the "Orange One" customer program, which addresses the need for a unique personal customer service in all the service channels and provides a variety of benefits. The Company's subscriber base declined this quarter by 11,000 compared to the previous quarter, a decline entirely due to a decrease in the Pre-paid subscriber base, while the Post-paid subscriber base increased this quarter, for the first time in eight quarters. We also witnessed this quarter a decline in churn rates compared to the previous quarter, and there was no ARPU erosion compared to the previous quarter." Mr. Haim Romano further added: "In June 2013, "Standard & Poor's Maalot" reaffirmed the Company's 'iIAA-' credit rating and revised the outlook from "negative" to "stable", mainly due to the expected leverage reduction in 2014." In conclusion, Mr. Haim Romano emphasized: "We will continue to invest in the Company's assets - an advanced network, quality customer service and advanced technology - and to strive to create significant differentiation for the benefit of our customers and employees." Mr. Ziv Leitman, Partner's Chief Financial Officer commented on the quarterly results: “The financial results of the second quarter of 2013, compared to the previous quarter, reflect the impact of continued competition in the telecommunications market, seasonality and the ongoing efficiency measures that the Company continues to implement also during this quarter. 3 During the second quarter of 2013, the Company continued to adjust its cost structure and reported a decrease in operating expenses (excluding cost of equipment sold and depreciation & amortization expenses) of approximately NIS 20 million compared to the first quarter of 2013. The Company plans to continue to implement additional operational efficiency measures in the coming quarters, in order to further reduce operating expenses. The churn rate in the second quarter of 2013 decreased to 9.4% compared with 10.4% in the first quarter of 2013. The churn rate of Post-paid subscribers continued to decline for the third consecutive quarter. The Company's cellular subscriber base at the end of the second quarter of 2013 totaled 2.92 million subscribers, and the number of our Post-paid subscribers increased compared to the previous quarter, for the first time in eight quarters, as opposed to the continued decline in the Pre-Paid subscribers. ARPU totaled NIS 83 in the second quarter of 2013, compared with NIS 82 in the first quarter of 2013, primarily due to a decrease in price erosion together with seasonality effects. Equipment revenues in the second quarter of 2013 totaled NIS 180 million compared to NIS183million in the previous quarter. Equipment profitability improved compared to the previous quarter mainly due to the decrease in handset subsidies to large corporate customers. As a result of the above effects, the Adjusted EBITDA for the second quarter of 2013 increased to NIS 280 million compared to NIS 268 million in the first quarter of 2013. Financial expenses in the second quarter of 2013 increased by approximately NIS 22 million compared to the previous quarter, due to increased linkage charges in the amount of approximately NIS 15 million as well as due to a one-time expense of approximately NIS 9 million that was imposed on the Company due to the early prepayment of bank loans. Despite the improvement in Adjusted EBITDA, net profit totaled NIS 20 million in the second quarter of 2013 compared with NIS 31 million in the previous quarter, due to the said increase in financial expenses. The Company continued to report robust free cash flow (after interest payments), which totaled NIS 193 million this quarter, an amount similar to that of the previous quarter. Cash flow was positively impacted by the improvement in operating cash flow, which was partially offset by semi-annual interest payments. During the second quarter, the Company made an early prepayment of bank loans amounting to approximately NIS 419 million (approximately NIS 282 million originally maturing in 2014 and approximately NIS 137 million in 2015). Net debt at the end of the second quarter of 2013amounted to approximately NIS 3.4billion compared to NIS 4.2 billion at the end of the second quarter of 2012, a decrease of NIS 0.8 billion." 4 Key Financial Results5(unaudited) NIS MILLION Q2'13 Q2'12 % Change Revenues -21 % Cost of revenues -12 % Gross profit -41 % Operating profit -58 % Net profit 20 -83 % Earnings per share (basic, NIS) -83 % Free cash flow -8 % Key Operating Indicators: Q2'13 Q2'12 Change Adjusted EBITDA (NIS millions) -34 % Adjusted EBITDA as a percentage of total revenues 25
